DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7 of the response, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1-6, 8-9, 11, and 13-16 under 35 U.S.C. § 102(a)(1) as anticipated by Tsuchiya (US 2016/0272846)/ the rejection(s) of claims 1-7, 12, and 17-20 under 35 U.S.C. § 102(a)(1) as anticipated by Lan (US 2015/0380263) (particularly the argument that Tsuchiya/Lan fails to teach or suggest any examples of polishing compositions having all the all the features of amended claim 1, including “a first water-soluble polymer containing a polymer compound containing a lactam ring and having a weight average molecular weight of less than 300,000; [and] a second water- soluble polymer containing a polymer compound containing a lactam ring and having a weight average molecular weight smaller than the weight average molecular weight of the first water-soluble polymer... wherein a total content of the first water-soluble polymer and the second water-soluble polymer is 0.006 mass% or less” because Tsuchiya states, “when mixing the water-soluble polymer in a form of an aqueous solution (aqueous polymer solution) into a basic abrasive dispersion, the water-soluble polymer content in the aqueous polymer solution is preferably 0.02% by mass or greater, more preferably 0.05% by mass or greater, or yet more preferably 0.1% by mass or greater” and Lan only discloses that “preferably, the total amount of polymers (B) is at least 0.01 wt. %, particularly at least 0.05 wt. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

             Claim(s) 1-3, 4-5, 13-14, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naguib-Sant (US 8,821,215)
    Naguib-Sant discloses a polishing composition comprising: 
   silica abrasives (col 4, lines 21-28) 
  combination of pyrrolidones monomers includes:
  polymer/monomer includes polyvinylpyrrolidones (col 2, lines 3-12 ), which reads on a first water-soluble polymer containing a polymer compound containing a lactam ring and having a weight average molecular weight of less than 300,000 since the applicants discloses that “Examples of the homopolymers containing the monomer containing a compound containing a 
another water-soluble monomer/polymer includes poly (1-vinylpyrrolidone-co-2-dimethylamino-ethyl methacrylate) having a weight average molecular weight of 1,000/10,000 (col 2, lines 3-12), which reads on a second water-soluble polymer containing a polymer compound containing a lactam ring and having a weight average molecular weight smaller than the weight average molecular weight of the first water-soluble polymer, the polishing composition can contain 0.001/0.005 wt % of the pyrrolidone monomers/polymers (col 2, lines 20-25), which reads on wherein a total content of the first water-soluble polymer and the second water-soluble polymer is less than 0.006 mass% 
 potassium hydroxide/a basic compound (col 4, lines 1-5)
 water (col 5, lines 15-20)
Regarding claim 2, Naguib-Sant discloses that the first water-soluble polymer and the second water-soluble polymer are monomer/polymer includes polyvinylpyrrolidones/ vinylpyrrolidones (col 2, lines 2-9), which reads on the first water-soluble polymer and the second water-soluble polymer are homopolymers containing a monomer containing a compound containing a lactam ring 
Regarding claim 3, Naguib-Sant discloses that the polishing composition comprises vinylpyrrolidone (col 2, lines 2-9)

Regarding claim 5, Naguib-Sant discloses that the first water-soluble polymer and the second water-soluble polymer are polyvinylpyrrolidones (col 2, lines 2-9) 
Regarding claims 13-14, Naguib-Sant discloses that the polishing composition can contain 0.001/0.005 wt % of the pyrrolidone monomers/polymers (col 2, lines 20-25), which reads on the total content of the water-soluble polymer/first water-soluble polymer and the second water-soluble polymer in Naguib-Sant’s polishing composition is preferably less than 0.05 mass% 
Regarding claims 15-16, Naguib-Sant discloses that the polishing composition can contain 0.001/0.005 wt % of the pyrrolidone monomers/polymers (col 2, lines 20-25), which reads on the total content of the water-soluble polymer/first water-soluble polymer and the second water-soluble polymer in Naguib-Sant’s polishing composition is preferably less than 0.05 mass%

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naguib-Sant (US 8,821,215)
    Naguib-Sant discloses a polishing method comprising: polishing a polishing object having a surface formed of silicon/single crystal silicon using a polishing composition (col 7, lines 45-49 ), which reads on polishing a polishing object containing a silicon material having a silicon-silicon bond using a polishing composition since the applicants disclose that “ Examples of the silicon material having a silicon-silicon bond include Si alloys, such as polysilicon (Poly-Si), amorphous 
   silica abrasives (col 4, lines 21-28) 
  combination of pyrrolidones monomers includes:
  polymer/monomer includes polyvinylpyrrolidones (col 2, lines 3-12 ), which reads on a first water-soluble polymer containing a polymer compound containing a lactam ring and having a weight average molecular weight of less than 300,000 since the applicants discloses that “Examples of the homopolymers containing the monomer containing a compound containing a lactam ring include at least one kind selected from the group consisting of polyvinylpyrrolidone, polyvinylcaprolactam, polyvinylvalerolactam, polyvinyllaurolactam” and “L 1 describes a polishing composition containing 500 ppm of polyvinylpyrrolidone having a weight average molecular weight of 40,000 as an example of 5 Examples of the homopolymers” in paragraph 0003 and 0033 of the instant specification
another water-soluble monomer/polymer includes poly (1-vinylpyrrolidone-co-2-dimethylamino-ethyl methacrylate) having a weight average molecular weight of 1,000/10,000 (col 2, lines 3-12), which reads on a second water-soluble polymer containing a polymer compound containing a lactam ring and having a weight average molecular weight smaller than the weight average molecular weight of the first water-soluble polymer, the polishing composition can contain 0.001/0.005 wt % of the pyrrolidone monomers/polymers (col 2, lines 20-25), which reads on wherein a total content of the first water-soluble polymer and the second water-soluble polymer is less than 0.006 mass% 
 potassium hydroxide/a basic compound (col 4, lines 1-5)


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naguib-Sant (US 8,821,215)
        Naguib-Sant discloses a polishing method comprising: polishing a polishing object having a surface formed of silicon/single crystal silicon using a polishing composition (col 7, lines 45-49 ), which reads on polishing a polishing object containing a silicon material having a silicon-silicon bond using a polishing composition since the applicants disclose that “ Examples of the silicon material having a silicon-silicon bond include Si alloys, such as polysilicon (Poly-Si), amorphous silicon, single crystal silicon, n-type doped single crystal silicon, p-type doped single crystal” in paragraph 0016 of the instant specification, the silicon material  formed on a pattern containing a silicon dioxide/an insulating film using the polishing composition by a CMP method to form a combination of metal/ metal oxide/low-k dielectric material/circuit pattern containing the silicon ( col 7, lines 45-65), the polishing composition comprising: 
     silica abrasives (col 4, lines 21-28) 
     combination of pyrrolidones monomers includes:
    polymer/monomer includes polyvinylpyrrolidones (col 2, lines 3-12 ), which reads on a first water-soluble polymer containing a polymer compound containing a lactam ring and having a weight average molecular weight of less than 300,000 since the applicants discloses that “Examples of the homopolymers containing the monomer containing a compound containing a lactam ring include at least one kind selected from the group consisting of polyvinylpyrrolidone, polyvinylcaprolactam, polyvinylvalerolactam, polyvinyllaurolactam” and “L 1 describes a 
 another water-soluble monomer/polymer includes poly (1-vinylpyrrolidone-co-2-dimethylamino-ethyl methacrylate) having a weight average molecular weight of 1,000/10,000 (col 2, lines 3-12), which reads on a second water-soluble polymer containing a polymer compound containing a lactam ring and having a weight average molecular weight smaller than the weight average molecular weight of the first water-soluble polymer, the polishing composition can contain 0.001/0.005 wt % of the pyrrolidone monomers/polymers (col 2, lines 20-25), which reads on wherein a total content of the first water-soluble polymer and the second water-soluble polymer is less than 0.006 mass% 
   potassium hydroxide/a basic compound (col 4, lines 1-5)
   water (col 5, lines 15-20)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 7, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naguib-Sant (US 8,821,215) as applied to claims 1-3, 4-5, 13-14, 15-16 above and further in view of Lan et al (US 2015/0380263)
The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claims 7, 17-20, Naguib-Sant fails to specifically disclose the limitation of wherein a ratio of a content (W1) of the first water-soluble polymer to a content (W2) of the second water-soluble polymer (W1/W2) is 1/15 or more and 15/1 or less.
 Lan discloses a polishing composition comprising: silica abrasives (page 3, para 0033), copolymers/homopolymers includes polyvinylpyrrolidones (page 4, para 0070-0071),
Lan discloses that the copolymers having a VP/VAc ratio with K values of from 15 to 80 (page 4, para 0072-0073, page 8, Table 1), one end (15) of the disclosed range reads on a ratio of a content (W1) of the first water-soluble polymer to a content (W2) of the second water-soluble polymer (W1/W2) is 1/15 or more and 15/1
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naguib-Sant’s polishing composition by adjusting/optimizing the ratio of a content of the first water-soluble polymer to a content of the second water-soluble to a preferred ratio, in view of Lan’s teaching, to obtain a desirable material removing rate as taught in Lan (page 8, para 0140, Table 1)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naguib-Sant (US 8,821,215) as applied to claims 1-3, 4-5, 13-14, 15-16 above and further in view of Tsuchiya et al (US 2016/0272846)
The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claims 8-7, Naguib-Sant fails to specifically disclose the limitations of the polishing 
Tsuchiya discloses a polishing composition comprising: silica abrasives (page 8, para 0104), polymers/homopolymers includes polyvinylpyrrolidones (page 17, para 0218), the polishing composition further comprises an anionic surfactant/ an erosion inhibitor containing a surfactant (page 9, para 0117-0118)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an anionic surfactant/ an erosion inhibitor in
 Naguib-Sant’s polishing composition to increase the dispersion stability of the polishing composition and facilitate the reduction of haze as taught in Tsuchiya (page 9, para 0117)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naguib-Sant (US 8,821,215) in view of Tsuchiya et al (US 2016/0272846) as applied to claims 8-9 above and further in view of Takemura et al (US 2010/0221918)
The features of claims 1, 8 are set forth in paragraph 7 above. Unlike the instant claimed invention as per claim 10, Naguib-Sant and Tsuchiya fails to specifically disclose that the polishing composition comprises an erosion inhibitor containing arginine/ the compound having a guanidino group
 Takemura discloses a polishing composition comprises an animo acid includes arginine (see abstract, page 3, para 0043)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included arginine/ the compound having a guanidino group in the 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713